TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-08-00181-CV



                             Wells Fargo Bank, N.A., Appellant

                                                v.

                                  Louis Pomerance, Appellee


              FROM COUNTY COURT AT LAW NO. 1 OF TRAVIS COUNTY
       NO. C-1-CV-07-002618, HONORABLE J. DAVID PHILLIPS, JUDGE PRESIDING



                            MEMORANDUM OPINION


              Appellant Wells Fargo Bank, N.A., and appellee Louis Pomerance filed a joint

motion requesting that this appeal be dismissed. See Tex. R. App. P. 42.1(a). We grant the motion

and dismiss the appeal.




                                              Diane Henson, Justice

Before Justices Patterson, Puryear and Henson

Dismissed on Joint Motion

Filed: May 29, 2008